FILED
                                                                       Oct 25 2018, 8:40 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                        John M. Haecker
Attorney General of Indiana                                Squiller & Hamilton, LLP
                                                           Auburn, Indiana
Angela N. Sanchez
Assistant Section Chief, Criminal
Appeals
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                          October 25, 2018
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           18A-CR-671
        v.                                                 Appeal from the DeKalb Superior
                                                           Court
Justin Crager,                                             The Honorable Kevin P. Wallace,
Appellee-Defendant.                                        Judge
                                                           Trial Court Cause No.
                                                           17D01-1707-F4-10



Brown, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018                             Page 1 of 15
[1]   The State appeals the trial court’s order granting a motion to suppress filed by

      Justin Crager. The State raises one issue which we revise and restate as

      whether the trial court erred in granting Crager’s motion to suppress. We

      reverse and remand.


                                       Facts and Procedural History

[2]   On July 24, 2017, the State charged Crager with: Count I, dealing in

      methamphetamine as a level 4 felony; Count II, possession of

      methamphetamine as a level 6 felony; and Count III, possession of

      paraphernalia as a class C misdemeanor and alleged that he had a prior

      conviction that would enhance the offense to a class A misdemeanor.


[3]   On January 27, 2018, Crager filed a motion to suppress and alleged that

      evidence was obtained in violation of the Fourth, Fifth, Sixth, and Fourteenth

      Amendments to the United States Constitution and Article 1, Section 11 of the

      Indiana Constitution.


[4]   On February 21, 2018, the court held a hearing on Crager’s motion. Garrett

      Police Sergeant Kyle LaMotte testified that he was on routine patrol on July 21,

      2017, was aware that Crager had an active arrest warrant as “at some point [he]

      was on [his] computer and saw the active warrant,” observed Crager operating

      a motorcycle, and stopped him for the warrant. Transcript at 8. He testified

      that when he was in the process of stopping Crager, he radioed central

      communications to confirm the warrant and advise that he was with Crager.




      Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018      Page 2 of 15
      He further testified that Crager was going to park at a gas station as he pulled in

      behind Crager.


[5]   According to Sergeant LaMotte’s testimony, Crager “got off his motorcycle and

      started walking towards the door of the gas station” with a backpack on his

      back. Id. at 10. Sergeant LaMotte yelled Crager’s name, and Crager stopped

      and went to him. Sergeant LaMotte asked Crager to place his backpack on the

      ground, Crager did so, and Sergeant LaMotte placed him in handcuffs for the

      active arrest warrant. When asked if he had confirmed the warrant at that

      point, Sergeant LaMotte answered: “I, I’m unsure at what point they came

      back with that.” Id. Sergeant LaMotte indicated that he arrested Crager based

      on his belief that he had an active warrant.


[6]   Sergeant LaMotte determined the backpack had a locked compartment and

      asked Crager for the key. Crager did not want to give him the key but told him

      that the key was on a key ring. He testified that if Crager had not given him the

      key then he would have broken the lock. When asked why he would have

      broken the lock, he answered:


              Because for one it was a search incident to arrest and he had it on
              his back at the time that I had encountered him. And for two, he
              was under arrest. He was gonna be in my patrol car along with
              the book bag. So not only for the search incident to arrest but
              officer safety purposes, I had no way of knowing what the book
              bag contents were. You know, there could have been a bomb in
              there for all I know. I don’t know. It was going to be going into
              a secure facility, the DeKalb County Jail so I felt it was my
              responsibility to make sure there was nothing dangerous in the
              bag as well.
      Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018       Page 3 of 15
      Id. at 11-12. Sergeant LaMotte unlocked the backpack and found two separate

      bags of crystal methamphetamine, a bag of clean and unused ziplock bags, a jar

      that contained a white liquid which he believed likely contained

      methamphetamine,1 a meth pipe, a digital scale, a cell phone, and a syringe.


[7]   Sergeant LaMotte testified that the stop was recorded by his in-car video and

      audio camera, and that there was full audio but the visual part could not be

      seen due to the angle of the vehicles. He testified that an inventory search was

      conducted on the towed motorcycle and no evidence was discovered relating to

      the case.


[8]   When asked on cross-examination if, at the point the stop occurred, he had

      reviewed a warrant for Crager’s arrest approximately an hour before the arrest,

      Sergeant LaMotte answered: “Approximately, yeah.” Id. at 19. He indicated

      that he had asked Crager if there were drugs in the backpack, and Crager stated

      that he was not giving consent to search. He testified that he asked Crager to

      place the backpack on the ground so that he could effectively handcuff him. He

      stated: “At the time that I said, Justin, come to me, I knew that he had the

      warrant, meaning that he was not free to go. At that time, he was wearing the

      book bag.” Id. at 24. He indicated that Crager had to go to jail when he

      observed him and knew that he had a warrant. Crager’s counsel then asked:

      “So that was [the] decision that you knew right from the get-go?” Id. at 29.



      1
       On cross-examination, Sergeant LaMotte testified about the jar and stated: “It was found with other meth
      so I mean it leads one to believe it contained meth but I, again, I wasn’t for sure.” Transcript at 34.

      Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018                            Page 4 of 15
       Sergeant LaMotte answered: “Yeah. He had to go to jail. He had a warrant.”

       Id. He testified that he could not have left the backpack with the motorcycle

       because it was his responsibility to protect Crager’s property and secure his

       possessions.


[9]    On redirect examination, Sergeant LaMotte testified that he was previously a

       confinement officer and booked people in at the DeKalb County jail, that he

       would thoroughly search a backpack, that if it was locked he would break it

       open, and that he was positive that the backpack would have been searched if

       he had not searched it at the scene.


[10]   On March 1, 2018, the trial court granted Crager’s motion to suppress.

       Specifically, the order states:


               The State seeks to justify the warrantless search as a search
               incident to a lawful arrest. But the circumstances here do not
               support the claim that the backpack was in control of Mr. Crager
               at the time of the arrest. Mr. Crager complied with the officer’s
               request to place the backpack on the ground, and put his hands
               behind his back to be handcuffed. As such, there was no concern
               for officer safety or destruction of the contents of the backpack at
               the time of the search.


               Nor did the State show any other justification for the warrantless
               search of the backpack, i.e., consent or written policy regarding
               inventory searches. The contents of the backpack were seized in
               violation of the Fourth Amendment and Article I, Section 11 of
               the Indiana Constitution and are suppressed.


       Appellant’s Appendix Volume II at 112.


       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018        Page 5 of 15
                                                     Discussion

[11]   The issue is whether the trial court erred in granting Crager’s motion to

       suppress. “In reviewing a trial court’s motion to suppress, we determine

       whether the record discloses ‘substantial evidence of probative value that

       supports the trial court’s decision.’” State v. Renzulli, 958 N.E.2d 1143, 1146

       (Ind. 2011) (quoting State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006)). “We do

       not reweigh the evidence, but consider ‘conflicting evidence most favorably to

       the trial court’s ruling.’” Id. (quoting Quirk, 842 N.E.2d at 340). “When the

       State appeals from a negative judgment, as here, it ‘must show that the trial

       court’s ruling on the suppression motion was contrary to law.’” Id. (quoting

       State v. Washington, 898 N.E.2d 1200, 1203 (Ind. 2008), reh’g denied). “[T]he

       ultimate determination of the constitutionality of a search or seizure is a

       question of law that we consider de novo.” Carpenter v. State, 18 N.E.3d 998,

       1001 (Ind. 2014).


[12]   The State raises arguments under: (A) the Fourth Amendment of the United

       States Constitution; and (B) Article 1, Section 11 of the Indiana Constitution.


       A. Fourth Amendment


[13]   The State argues that the backpack was a part of Crager’s person and there was

       no need for additional justification beyond the fact of arrest to search the

       backpack pursuant to the search incident to arrest exception. Crager argues that

       the search of his backpack was not a search incident to arrest because the search

       occurred while he was detained in handcuffs prior to his arrest on the warrant.

       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018       Page 6 of 15
       He argues that he was handcuffed when the search occurred, there is a lack of

       evidence that the backpack was in his reach, and any search of the backpack

       would not have revealed any further evidence of the offense for which the

       warrant had been issued.


[14]   The Fourth Amendment to the United States Constitution provides in pertinent

       part: “The right of people to be secure in their persons, houses, papers, and

       effects, against unreasonable searches and seizures, shall not be violated . . . .”

       U.S. CONST. amend. IV. If a search is conducted without a warrant, the State

       bears the burden to show that one of the well-delineated exceptions to the

       warrant requirement applies. M.O. v. State, 63 N.E.3d 329, 331 (Ind. 2016).


[15]   We begin with a review of cases from the United States Supreme Court. In

       Riley v. California, 134 S. Ct. 2473, 2482, (2014), the Court stated that “[a]s the

       text makes clear, ‘the ultimate touchstone of the Fourth Amendment is

       “reasonableness.”’” (quoting Brigham City v. Stuart, 547 U.S. 398, 403, 126 S.

       Ct. 1943 (2006)). The Court addressed whether the police may, without a

       warrant, search digital information on a cell phone seized from an individual

       who had been arrested, and reviewed three related precedents that set forth the

       rules governing searches incident to arrest. 134 S. Ct. at 2483-2484.

       Specifically, the Court stated:


               The first, Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23
               L.Ed.2d 685 (1969), laid the groundwork for most of the existing
               search incident to arrest doctrine. Police officers in that case
               arrested Chimel inside his home and proceeded to search his
               entire three-bedroom house, including the attic and garage. In

       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018        Page 7 of 15
        particular rooms, they also looked through the contents of
        drawers. Id., at 753-754, 89 S. Ct. 2034.

        The Court crafted the following rule for assessing the
        reasonableness of a search incident to arrest:

                 “When an arrest is made, it is reasonable for the arresting
                 officer to search the person arrested in order to remove any
                 weapons that the latter might seek to use in order to resist
                 arrest or effect his escape. Otherwise, the officer’s safety
                 might well be endangered, and the arrest itself frustrated.
                 In addition, it is entirely reasonable for the arresting officer
                 to search for and seize any evidence on the arrestee’s
                 person in order to prevent its concealment or destruction. .
                 . . There is ample justification, therefore, for a search of
                 the arrestee’s person and the area ‘within his immediate
                 control’—construing that phrase to mean the area from
                 within which he might gain possession of a weapon or
                 destructible evidence.” Id., at 762-763, 89 S. Ct. 2034.

        The extensive warrantless search of Chimel’s home did not fit
        within this exception, because it was not needed to protect officer
        safety or to preserve evidence. Id., at 763, 768, 89 S. Ct. 2034.

        Four years later, in United States v. Robinson, 414 U.S. 218, 94 S.
        Ct. 467, 38 L.Ed.2d 427 (1973), the Court applied the Chimel
        analysis in the context of a search of the arrestee’s person. A
        police officer had arrested Robinson for driving with a revoked
        license. The officer conducted a patdown search and felt an
        object that he could not identify in Robinson’s coat pocket. He
        removed the object, which turned out to be a crumpled cigarette
        package, and opened it. Inside were 14 capsules of heroin. Id.,
        at 220, 223, 89 S. Ct. 2034.

        The Court of Appeals concluded that the search was
        unreasonable because Robinson was unlikely to have evidence of
        the crime of arrest on his person, and because it believed that
        extracting the cigarette package and opening it could not be

Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018            Page 8 of 15
        justified as part of a protective search for weapons. This Court
        reversed, rejecting the notion that “case-by-case adjudication”
        was required to determine “whether or not there was present one
        of the reasons supporting the authority for a search of the person
        incident to a lawful arrest.” Id., at 235, 89 S. Ct. 2034. As the
        Court explained, “[t]he authority to search the person incident to
        a lawful custodial arrest, while based upon the need to disarm
        and to discover evidence, does not depend on what a court may
        later decide was the probability in a particular arrest situation
        that weapons or evidence would in fact be found upon the person
        of the suspect.” Ibid. Instead, a “custodial arrest of a suspect
        based on probable cause is a reasonable intrusion under the
        Fourth Amendment; that intrusion being lawful, a search
        incident to the arrest requires no additional justification.” Ibid.

        The Court thus concluded that the search of Robinson was
        reasonable even though there was no concern about the loss of
        evidence, and the arresting officer had no specific concern that
        Robinson might be armed. Id., at 236, 89 S. Ct. 2034. In doing
        so, the Court did not draw a line between a search of Robinson’s
        person and a further examination of the cigarette pack found
        during that search. It merely noted that, “[h]aving in the course
        of a lawful search come upon the crumpled package of cigarettes,
        [the officer] was entitled to inspect it.” Ibid. A few years later,
        the Court clarified that this exception was limited to “personal
        property . . . immediately associated with the person of the
        arrestee.” United States v. Chadwick, 433 U.S. 1, 15, 97 S. Ct.
        2476, 53 L.Ed.2d 538 (1977) (200-pound, locked footlocker could
        not be searched incident to arrest), abrogated on other grounds by
        California v. Acevedo, 500 U.S. 565, 111 S. Ct. 1982, 114 L.Ed.2d
        619 (1991).

        The search incident to arrest trilogy concludes with [Arizona v.
        Gant, 556 U.S. 332, 129 S. Ct. 1710 (2009)], which analyzed
        searches of an arrestee’s vehicle. Gant, like Robinson, recognized
        that the Chimel concerns for officer safety and evidence
        preservation underlie the search incident to arrest exception. See

Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018          Page 9 of 15
               556 U.S., at 338, 129 S. Ct. 1710. As a result, the Court
               concluded that Chimel could authorize police to search a vehicle
               “only when the arrestee is unsecured and within reaching
               distance of the passenger compartment at the time of the search.”
               556 U.S., at 343, 129 S. Ct. 1710. Gant added, however, an
               independent exception for a warrantless search of a vehicle’s
               passenger compartment “when it is ‘reasonable to believe
               evidence relevant to the crime of arrest might be found in the
               vehicle.’” Ibid. (quoting Thornton v. United States, 541 U.S. 615,
               632, 124 S. Ct. 2127, 158 L.Ed.2d 905 (2004) (Scalia, J.,
               concurring in judgment)). That exception stems not from Chimel,
               the Court explained, but from “circumstances unique to the
               vehicle context.” 556 U.S., at 343, 129 S. Ct. 1710.


       Riley, 134 S. Ct. at 2483-2484. The Court held that “[m]odern cell phones, as a

       category, implicate privacy concerns far beyond those implicated by the search

       of a cigarette pack, a wallet, or a purse.” Id. at 2488-2489.


[16]   We next review Garcia v. State, 47 N.E.3d 1196 (Ind. 2016), a decision in which

       the Indiana Supreme Court discussed the search incident to arrest exception.

       The Court held that the opening of a pill container during the course of a pat-

       down search incident to arrest constituted a reasonable search. Garcia, 47

       N.E.3d at 1197. The Indiana Supreme Court stated:


               We continue to be persuaded by Robinson regarding the degree of
               suspicion necessary to conduct a search incident to arrest. The
               United States Supreme Court set out a clear standard in Robinson.
               “A custodial arrest of a suspect based on probable cause is a
               reasonable intrusion . . . that intrusion being lawful, a search
               incident to the arrest requires no additional justification.” 414
               U.S. at 235, 94 S. Ct. 467. We similarly conclude that it is “the
               lawful arrest which establishes the authority to search.” Id.

       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018     Page 10 of 15
       Id. at 1200.


[17]   To the extent Crager asserts that the backpack was not in his control at the time

       of his arrest, which he claims occurred when the warrant was confirmed, we

       disagree. Sergeant LaMotte testified that he was aware that Crager had an

       active arrest warrant, that he had reviewed an arrest warrant for Crager

       approximately an hour before the arrest, that he stopped Crager for the warrant,

       that at the time he ordered Crager to approach he knew that Crager had an

       arrest warrant, and that he arrested Crager based on the active warrant. The

       timing of when Sergeant LaMotte received confirmation of the warrant from

       central communications does not determine when Crager was under arrest.


[18]   The record reveals that Crager was wearing the backpack at the time Sergeant

       LaMotte stopped him and initiated an arrest. Sergeant LaMotte asked Crager

       to place the backpack he was wearing on the ground. Sergeant LaMotte

       searched the backpack at the time or very near to the time of Crager’s arrest.

       We also note Sergeant LaMotte’s testimony that he could not have left the

       backpack with the motorcycle because it was his responsibility to protect

       Crager’s property and secure his possessions. We conclude that the backpack

       was immediately associated with Crager and that the search was reasonable

       under the circumstances and did not violate Crager’s rights under the Fourth

       Amendment. See Northrop v. Trippett, 265 F.3d 372, 379 (6th Cir. 2001)

       (holding that a duffle bag was lawfully searched incident to arrest where the

       defendant removed the bag from his shoulder and placed it at his feet, an officer

       stopped the defendant near the bag and then placed the defendant under arrest

       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018     Page 11 of 15
       at that same location, and the bag was searched almost immediately), reh’g en

       banc denied, cert. denied, 535 U.S. 955, 122 S. Ct. 1358 (2002); State v. Mercier,

       883 N.W.2d 478, 492-493 (N.D. 2016) (upholding a search where the defendant

       had the backpack in his actual possession immediately preceding his lawful

       arrest); State v. Brock, 355 P.3d 1118, 1123 (Wash. 2015) (holding that the search

       incident to arrest exception applied when the defendant wore a backpack at the

       very moment he was stopped by an officer); People v. Cregan, 10 N.E.3d 1196,

       1209 (Ill. 2014) (holding that officers were allowed to search a bag pursuant to a

       search of the person incident to arrest where the bag was in the actual physical

       possession of defendant at the time of his arrest and was a personal effect

       immediately associated with his person), reh’g denied, cert. denied, 135 S. Ct. 410

       (2014).2


       B. Article 1, Section 11


[19]   Article 1, Section 11 of the Indiana Constitution provides:


                The right of the people to be secure in their persons, houses,
                papers, and effects, against unreasonable search or seizure, shall
                not be violated; and no warrant shall issue, but upon probable


       2
         Crager cites Kennebrew v. State, 792 S.E.2d 695 (Ga. 2016), and Huff v. State, 816 S.E.2d 304 (Ga. 2018). In
       Kennebrew, the appellant “had already been handcuffed and removed from the dorm room when the police
       seized his backpacks, and they were not searched until six days later, far away in both time and place from
       [the appellant’s] arrest.” 792 S.E.2d at 701. The court held that trial counsel’s failure to pursue suppression
       of evidence found in backpacks based on his misunderstanding of the search incident to arrest doctrine was
       deficient performance. Id. at 702. In Huff, the officers removed a backpack from the defendant immediately
       prior to Huff’s arrest, took the backpack outside despite Huff’s request that another person give the backpack
       to his sister, and maintained it in their exclusive possession as they carried it to the patrol car where it was
       ultimately searched. 816 S.E.2d at 307. The court agreed with the defendant that Kennebrew demanded a
       ruling in the defendant’s favor. Here, the backpack was searched contemporaneously with Crager’s arrest.
       We find Kennebrew and Huff distinguishable.


       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018                                Page 12 of 15
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.


[20]   Although its text mirrors the federal Fourth Amendment, we interpret Article 1,

       Section 11 of our Indiana Constitution separately and independently. Robinson

       v. State, 5 N.E.3d 362, 368 (Ind. 2014). “When a defendant raises a Section 11

       claim, the State must show the police conduct ‘was reasonable under the

       totality of the circumstances.’” Id. (quoting State v. Washington, 898 N.E.2d

       1200, 1205-1206 (Ind. 2008), reh’g denied). Generally, “[w]e consider three

       factors when evaluating reasonableness: ‘1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the

       extent of law enforcement needs.’” Id. (quoting Litchfield v. State, 824 N.E.2d

       356, 361 (Ind. 2005)).


[21]   Applying the factors articulated in Litchfield, we first consider “the degree of

       concern, suspicion, or knowledge that a violation has occurred.” Litchfield, 824

       N.E.2d at 361. In analyzing this factor, the Indiana Supreme Court has

       recently held that it had “previously recognized that ‘once a lawful arrest has

       been made, authorities may conduct a “full search” of the arrestee for weapons

       or concealed evidence. No additional probable cause for the search is required,

       and the search incident to arrest may “involve a relatively extensive exploration

       of the person.”’” Garcia, 47 N.E.3d at 1200 (quoting Edwards v. State, 759

       N.E.2d 626, 629 (Ind. 2001) (citing Robinson, 414 U.S. at 227, 235, 94 S. Ct.


       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018       Page 13 of 15
       467) (internal quotation and citation omitted)). The record reveals that

       Sergeant LaMotte was aware that Crager had an active arrest warrant at the

       time he stopped Crager and at that time Crager was wearing the backpack.


[22]   Regarding the degree of intrusion, Crager was under arrest and had placed the

       backpack he was wearing on the ground. Sergeant LaMotte searched Crager’s

       backpack and opened a lock using a key to access a compartment of the

       backpack. We cannot say the degree of intrusion was high.


[23]   With respect to the extent of law enforcement needs, the Indiana Supreme

       Court has held:


               When the pill container was discovered on Garcia’s person, it is
               insignificant that Officer Robinett acknowledged that the
               container could contain legal or illegal substances or that he did
               not subjectively view Garcia or the container as dangerous.
               First, we have continually reiterated that “[a] search incident to a
               valid arrest is lawful regardless of what it reveals.” Farrie [v.
               State], [255 Ind. 681, 683, 266 N.E.2d 212, 214 (1971)]. Second,
               the objective reasonableness of the search is controlling, not
               Officer Robinett’s subjective views. Even under a brief stop and
               frisk, it is well established that the reasonableness of an officer’s
               suspicion turns upon whether “the totality of the circumstances
               presented a particularized and objective basis for the officer’s belief
               . . . .” State v. Keck, 4 N.E.3d 1180, 1184 (Ind. 2014) (internal
               citation and quotation omitted) (emphasis added). Under an
               objective standard, we agree that “unknown physical objects may
               always pose risks, no matter how slight, during the tense
               atmosphere of a custodial arrest.” Riley v. California, ––– U.S. ––
               ––, 134 S. Ct. 2473, 2485, 189 L.Ed.2d 430 (2014). In fact, these
               risks continue to some extent into the ensuing time thereafter the
               arrest. For example, a risk may still exist while police are
               transporting an arrestee to a secure location and during booking
       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018          Page 14 of 15
               of that individual at the police station. See Chambers v. State, 422
               N.E.2d 1198, 1203 (Ind. 1981) (upholding the validity of a search
               incident to arrest, regardless of the fact that the search did not
               occur at the exact time and place of the arrest, but occurred once
               the police arrived at the police station with the defendant.)


       47 N.E.3d at 1203. The Court also stated: “we see no basis in the present

       circumstances why an independent warrant should be required to search an

       item already lawfully seized.” Id. The Court further stated: “When taking an

       individual into custody, officer safety is a primary concern. Small and

       seemingly innocuous items have the potential to pose a threat. We see no

       reason to delay the officer’s ability to inspect such items once they have already

       been lawfully seized.” Id. This factor weighs in favor of finding the search to

       be reasonable.

[24]   Under the totality of the circumstances, we conclude that the search of the

       backpack was reasonable and did not violate Crager’s rights under Article 1,

       Section 11 of the Indiana Constitution.


                                                    Conclusion

[25]   For the foregoing reasons, we reverse the trial court’s grant of Crager’s motion

       and remand for proceedings consistent with this opinion.


[26]   Reversed and remanded.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-671 | October 25, 2018       Page 15 of 15